Citation Nr: 1504808	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran and his wife testified at a Travel Board hearing before the undersigned; a transcript of this hearing is of record.  The matter was then remanded in January 2013 for additional development.

The Board notes there are additional records in VBMS and Virtual VA that are pertinent to the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's prior remand directed the VA examiner to discuss and consider the lay statements from the Veteran and his wife regarding symptoms in service, and since he failed to do so the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Furthermore, since January 2013 the Veteran has also made an additional assertion that his cardiac disability is secondary to Agent Orange exposure.  Based on records contained in VBMS it is apparent the RO has initiated some development regarding possible herbicide exposure in reference to a separate issue, but since that development has not been completed and is pertinent to this appeal the matter must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Ensure development already initiated is completed regarding the Veteran's assertion of herbicide exposure (that he moved containers of chemical around as a suppplyman) and his wife's assertions that Agent Orange was sprayed around the base and just outside its perimeter.  

2.  Return the claims file to the physician who conducted the February 2013 VA examination in order to obtain an addendum.  All records in Virtual VA and VBMS must also be made available to and reviewed by the physician.

a) The physician must again review the claims file, to include additional evidence and statements received since the February 2013 VA examination, and opine whether it is at least as likely as not that a current cardiac disorder had its onset during service or is otherwise related to service.  

b) In rendering this opinion, the physician must discuss the following:

* Hearing testimony from the Veteran and his wife that he had chest pain and shortness of breath in service.

* The Veteran's service enlistment medical history report in which he made a positive response to having heart palpitations and his assertion they did not resolve during service.

The examiner must include a complete rationale to accompany the opinion.

3.  Review the supplemental opinion to ensure it is compliant with the Board's directive.  If it is deficient it must be returned for corrective action.

4.  Then, readjudicate the claim on appeal.  If it remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




